348 F.2d 166
Ollie WARREN, Appellant,v.UNITED STATES of America, Appellee.
No. 19655.
United States Court of Appeals Ninth Circuit.
July 9, 1965.

Ollie Warren, in pro. per.
John W. Bonner, U.S. Atty., Robert S. Linnell, Asst. U.S. Atty., Las Vegas, Nev., for appellee.
Before BARNES and HAMLEY, Circuit Judges, and MATHES, District Judge.
PER CURIAM:


1
Ollie Warren, having been convicted and sentenced in federal court on his plea of guilty of the offense of breaking or attempting to break into a post office in violation of 18 U.S.C. 2115 (1958), applied to the district court, under 28 U.S.C. 2255 (1958), for release from custody.  The district court denied the application without granting Warren a hearing.  Warren appeals, asserting that the district court erred in not granting him a hearing.


2
This is the second time Warren has appealed to this court from a district court order denying an application under section 2255.  On the previous appeal we affirmed.  Warren v. Richardson, 9 Cir., 333 F.2d 781.


3
In his new application, Warren makes allegations not included in his first application.  Viewing these allegations as a whole, we think they are of such nature that Warren should have been accorded an evidentiary hearing.


4
Reversed and remanded.